£S-Eb 6GLOZ/SL/LL NWOS BAD

 

STATEMENT OF PROBABLE CALISE

United States District Cougtsea*1To-p0- 2800 Document 1 Filed 11/2A4@uaPRagenbroft Page KDHmbins)

 

 

 

 

 

 

 

 

 

Violation Notice Ev 6 §_
edge Monies Phar higew: |Pend
7950939 | Ye Nyisus |
¥OL ARE CHARGED WITH THE FOL ING VICLATION =
Dome and Tene of Defers ieee Ofte: Chore! ¢ CPA USc Folin Code a |
uae) 32 CHR 254.17 i“
lofi /2o)7 VA UG 2 - 300 =
Poe ot fetes
Bewsdacy Charael Prive
Cinrae Denon Pibctia Eines lo Change HATWAT &

Bajolay wih one MIND Rnae

Li tance
DEFENDANT INFORMAT
Loot Alen:

Lilt

 
  

 

   

4 CE 1%)

a OF fox 40S CHECKED, You)p FT IF Box BS CHECKED. YOU MUST
MUST APRLAR AN COURT ore Bay AMCUAT INDICATED BELCQhi}Y
ISEETELICTIONES for bach of patios copy OF APREAR iN GOURT

SCL ee a ee eee oe ioe ery

 

s |) 5 oF orteiture Amound
+ $30 Processing Fee

PAY THIS AMOUNT — i | us oe Total Collateral Dus

 

YOUR COURT DATE

[fen cour eepeurence dele mo phere, pou ell be rerbied of your appeeerece Gate bp rr |

Coat Steir Date Gaede pry!
41 Courthouse Sec ee ae
Alcano, WA Pa Tires (hirore}
ddamialing 180 MA

 

 

Bay piggatue geprie e | Sere peor @ copy oe eon ie ee
| peorteies bo dampende ai Eee Pree a Pee ee eed eee te aed od Gey Pe I CO

x Defendant Siageeture

Sew aH Oop - Cv Copy

£S-€- 6LOZ/SL/LL NWOS GAD

Istata thaton October iA. 20 4 while emarcsing my duties as a
law enforoamend? offionr in fe Eagles Dietiict of Virg/nin

AL approximately ee hours I nlserved

 

Virgiaia. All we ets did

mc za Uh Polegas deseevediean

The foregoing sitiamant is based upori
7" my porsonal observatian oe personal investigation
information supplied to me from my folicw oPicer's observation
other [explain abowe}
| declare under penalty of perpery thot the indommetion which | haw S61 forth aba and on
tee toe of Ghie vepdeton notice is ive and comect in the bee of ey inaeterige

Executed on: be
Date (mimdayayyl Officer's

Probable cause Mae been elated for the issuanon of a warrant

Exessubed en

 

Cate (mmddyy) = ULS. Magistrate Judge

HAMAT = -lasirdoos (ational reaherd an icmect PASS = Boor more pages vihicke:
CR © Gorrie (ee boirie, G8PY 8 Goneteccm veticls iyotvedd in inact
